Mr. Presiding Justice Shepard delivered the opinion oe the Court. The appellee sued the appellants for commissions in the matter of procuring for them a loan of $6,000, and upon a trial by the court without a jury, recovered the judgment of $180, from which they have appealed. No recital of the facts would add to the stock of valuable knowledge, and the trial judge having found against the appellants upon conflicting evidence, no rule of law requires, or admits, that we overturn his conclusion, unless for some error of law. There does not appear to have been taken any exception to the admission or rejection of evidence by the court, and the only question of law which we discover to be presented to us, is, whether the plaintiff could maintain his action without showing himself to have been a licensed broker under the ordinances of the city of Chicago. A sufficient answer to that question is found in the absence from the record of any ordinance of the city upon the subject. City ordinances can not be taken judicial notice of, but must be proved. Affirmed.